DAUKSCH, Judge.
This is an appeal from a criminal conviction wherein the court orally announced that no costs would be imposed and then signed an order imposing costs. Judicial policy requires that oral imposition of sanctions prevail over any subsequent written order to the contrary. Justice v. State, 674 So.2d 123 (Fla.1996); Vasquez v. State, *901663 So.2d 1343 (Fla. 4th DCA 1995). A trial court, however, has no discretion to waive costs which are truly mandatory. Reyes v. State, 655 So.2d 111 (Fla. 2d DCA 1995). We reverse that part of the order imposing discretionary costs. In all other respects the judgment is affirmed.
AFFIRMED in part, REVERSED in part.
COBB and HARRIS, JJ., concur.